Exhibit 99.1 IAMGOLD Announces Investment in Colombia Crest Gold Corp All amounts in Canadian dollars unless otherwise indicated. TSX: IMG NYSE: IAG TORONTO, Nov. 4, 2011 /CNW/ - IAMGOLD Corporation ("IAMGOLD" or the "Company") (TSX: IMG) (NYSE: IAG) today announced that by way of a private placement it has acquired 12,000,000 units (each a "Unit") of Colombia Crest Gold Corp. ("Colombia Crest"), at the price of $0.285 per Unit, for a total amount of $3,420,000. Each Unit is comprised of one common share and one-half of a common share purchase warrant (each full warrant a "Warrant"), with each Warrant entitling IAMGOLD to purchase one common share for $0.35 for up to 24 months after the date of issuance. IAMGOLD's ownership of 12,000,000 common shares of Colombia Crest represents approximately 14% of the outstanding common shares. If IAMGOLD were to exercise the 6,000,000 Warrants it acquired together with the common shares, it would own 18,000,000 common shares of Colombia Crest, or approximately 19.7% of the outstanding common shares. IAMGOLD's President and Chief Executive Officer, Steve Letwin said, "IAMGOLD has extensive experience in South America. The mineralization of Colombia's Middle Cauca gold belt is well known to our technical team and we have established strong relationships with the government. The combination of Colombia's untapped mining potential together with the increasing stability of the country is a key reason why we have our periscope up in this region. Colombia Crest has several early stage projects with attributes characteristic of the type of exploration opportunities we are looking for." IAMGOLD and Colombia Crest have agreed on both technical and social responsibility programs to be implemented at certain Colombia Crest exploration projects. These programs will be funded for the most part by the proceeds of the placement. In addition, in connection with its subscription, IAMGOLD has certain anti-dilution rights in the event that Colombia Crest conducts further financings during the three years after the date of issuance, or in the event that outstanding options and warrants increase Colombia Crest's outstanding share capital by 5% or more. The common shares and Warrants to purchase common shares of Colombia Crest acquired today by IAMGOLD were acquired for investment purposes. IAMGOLD does not have any present intention to acquire ownership of, or control or direction over, additional securities of Colombia Crest. It is the intention of IAMGOLD to evaluate its investment in Colombia Crest on a continuing basis and such holdings may be increased (including increases resulting from the exercise of the Warrants) or decreased in the future. Forward Looking Statement This news release contains forward-looking statements. All statements, other than of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding the estimation of mineral resources, exploration results, potential mineralization, potential mineral resources and mineral reserves) are forward-looking statements. Forward-looking statements are generally identifiable by use of the words "potential", "hope", "should", "continue", "expect", "anticipate", "estimate" or "believe" or other variations on these words or comparable terminology.
